Exhibit AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG MAPLE MOUNTAIN PUMPKINS AND AGRICULTURE, INC. AND NOUVEAU EDUCATIONAL SYSTEMS, INC. AND THE SECURITY HOLDERS OF NOUVEAU EDUCATIONAL SYSTEMS, INC. INDEX Page ARTICLE I – Exchange of Securities 1.1Issuance of Securities 1.2Exemption from Registration 1.3Private Placement 1.4Shell Common Stock Outstanding 1.5Conversion of Debt to Equity ARTICLE II – Representations and Warranties of Nouveau 2.1Organization 2.2Capital 2.3Subsidiaries 2.4Directors and Officers 2.5Financial Statements 2.6Absence of Changes 2.7Absence of Undisclosed Liabilities 2.8Tax Returns 2.9Investigation of Financial Condition 2.10Intellectual Property Rights 2.11Compliance with Laws 2.12Litigation 2.13Authority 2.14Ability to Carry Out Obligations 2.15Full Disclosure 2.16Assets 2.17Material Contracts 2.18Indemnification6 2.19Criminal or Civil Acts 2.20Restricted Securities ARTICLE III – Representations and Warranties of Shell 3.1Organization 3.2Capital 3.3Subsidiaries 3.4Directors and Officers 3.5Financial Statements 3.6Absence of Changes 3.7Absence of Undisclosed Liabilities 3.8Tax Returns 3.9Investigation of Financial Condition 3.10Intellectual Property Rights 3.11Compliance with Laws 3.12Litigation 3.13Authority 3.14Ability to Carry Out Obligations 3.15Full Disclosure 3.16Assets 1 1 1 2 2 2 2 2 2 3 3 3 3 3 3 3 4 4 4 4 4 4 4 4 4 5 5 5 5 5 5 5 5 5 5 6 6 6 6 6 6 Page 3.17Material Contracts 3.18Indemnification 3.19Criminal or Civil Acts 3.20Bulleting Board Trading Status ARTICLE IV – Covenants Prior to the Closing Date 4.1Investigative Rights 4.2Conduct of Business 4.3Confidential Information 4.4Notice of Non-Compliance 4.5Audited Financial Statements ARTICLE V – Conditions Precedent to Shell’s Performance 5.1Conditions 5.2Accuracy of Representations 5.3Performance 5.4Absence of Litigation 5.5Officer’s Certificate 5.6Other Conditions ARTICLE VI – Conditions Precedent to Nouveau’s Performance 6.1Conditions 6.2Accuracy of Representations 6.3Performance 6.4Absence of Litigation 6.5Officer’s Certificate 6.6Payment of Liabilities 6.7Directors of Shell 6.8Officers of Shell 6.9Cancellation of Shell Common Stock ARTICLE VII – Closing 7.1Closing 7.2Breakup Fee 6 6 6 6 7 7 7 7 7 7 8 8 8 8 8 8 8 8 8 8 8 8 8 9 9 9 9 Page ARTICLE VIII – Covenants Subsequent to the Closing Date 8.1OTCBB Listing 8.2Form 8-K ARTICLE IX – Miscellaneous 9.1Captions and Headings 9.2No Oral Change 9.3Non-Waiver 9.4Time of Essence 9.5Entire Agreement 9.6Choice of Law 9.7Counterparts 9.8Notices 9.9Binding Effect 9.10Mutual Cooperation 9.11Finders 9.12Announcements 9.13Expenses 9.14Survival of Representations and Warranties 9.15Exhibits 9.16Termination, Amendment and Waiver 9 9 10 10 10 10 10 10 10 10 10 10 10 11 11 11 11 11 EXHIBITS Allocation of Securities Subscription Agreement Financial Statements of Nouveau Material Contracts of Nouveau Financial Statements of Shell Exhibit 1.1 Exhibit 1.2 Exhibit 2.5 Exhibit 2.17 Exhibit 3.5 AGREEMENT THIS AGREEMENT (“Agreement”) is made this 2nd day of March 2009, by and between Maple Mountain Pumpkins and Agriculture, Inc., a Nevada corporation (“Shell”), Nouveau Educational Systems, Inc., a Nevada corporation (“Nouveau”), and the security holders of Nouveau (the “Nouveau Security Holders”) who are listed on Exhibit 1.1 hereto and have executed Subscription Agreements in the form attached in Exhibit 1.2 hereto. WHEREAS, Shell desires to acquire all of the issued and outstanding common stock of Nouveau from the Nouveau Security Holders in exchange for newly issued unregistered shares of common stock of Shell; WHEREAS, Nouveau desires to assist Shell in acquiring all of the issued and outstanding common stock of Nouveau pursuant to the terms of this Agreement; and WHEREAS, all of the Nouveau Security Holders, by execution of Exhibit 1.2 hereto, agree to exchange all of the securities they hold in Nouveau for an equal number of the securities of Shell. NOW, THEREFORE, in consideration of the mutual promises, covenants and representations contained herein, the parties hereto agree as follows: ARTICLE I Exchange of Securities 1.1Issuance of Securities.
